Citation Nr: 1757243	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  14-13 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for gastroesophageal reflux disease (GERD).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel
INTRODUCTION

The Veteran served on active duty from December 1992 to April 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the VA RO that continued the existing 10 percent rating for GERD.


FINDING OF FACT

The Veteran's GERD is not manifested by a combination of symptoms productive of considerable or severe impairment of health.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for GERD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.114, Diagnostic Code 7346 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2017).  In the instant case, the Veteran was provided with all appropriate notification in May 2009.  The Veteran has not otherwise alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009); see also Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the Veteran fails to raise them before the Board); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  Thus, adjudication of the Veteran's claim at this time is warranted.

The duty to assist also includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  More specifically, a VA examination must be conducted when the evidence of record does not reflect the current state of the Veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2017).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In this case, the Veteran was provided with examinations in June 2009 and November 2013.  The examination reports indicate that the examiners reviewed the Veteran's claims file and past medical history, recorded her current complaints, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Veteran has not objected to the adequacy of these examinations.  The Board, therefore, concludes that these examination reports are adequate for the purpose of rendering a decision in the instant appeal.  38 C.F.R. § 4.2 (2017); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran participated in a videoconference hearing before the Board in April 2017, and a transcript of this hearing has been associated with the record.  The Board finds that there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2017).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2017).  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2017).

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are appropriate for an increased rating claim, if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).   

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Separate disabilities arising from a single disease entity are to be rated separately.  38 C.F.R. § 4.25 (2017); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Pyramiding-the evaluation of the same disability or the same manifestations of a disability under different diagnostic codes-is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2017).

Certain diseases of the digestive system, particularly those occurring in the abdomen, while differing in the site of pathology, produce a common disability picture characterized by varying degrees of abdominal distress or pain, anemia, and disturbances in nutrition.  Consequently, certain co-existing diseases in this area, as indicated in the instruction under the title "Diseases of the Digestive System," do not lend themselves to separate disability evaluations without violating the rule against pyramiding.  38 C.F.R. § 4.113 (2017).  Specifically, Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, may not be combined with each other.  Instead, a single evaluation will be assigned under the diagnostic code that reflects the predominant disability picture.  38 C.F.R. § 4.114 (2017).

In this case, the Veteran's GERD has been awarded a 10 percent disability rating under Diagnostic Code 7346, which applies to hiatal hernia.  Diagnostic Code 7346 provides for the following ratings: a 10 percent rating is assigned with two or more of the symptoms associated with the 30 percent rating are present, but with less severity; a 30 percent rating is assigned when symptoms of GERD include persistently recurrent epigastric distress with dysphagia (difficulty swallowing), pyrosis (heartburn), and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health; a 60 percent rating is assigned when GERD causes symptoms of pain, vomiting, material weight loss and hematemesis (vomiting blood) or melena (black, tarry stool) with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7346 (2017).  

Turning to the facts in this case, in August 2008, the Veteran weighed 224 pounds.  in September 2008, the Veteran weighed 215 pounds.  The Veteran filed his claim for an increased rating in March 2009.  In May 2009, the Veteran weighed 238 pounds.  

The Veteran underwent a VA examination in June 2009, at which time the examiner diagnosed the Veteran with active GERD.  The Veteran indicated that he experienced heartburn, painful swallowing, epigastric pain, scapular pain, and reflux and regurgitation of the stomach contents.  The Veteran experienced these symptoms intermittently, as often as twice a day, with each episode lasting 45 minutes.  The Veteran took Nexium in treatment of his GERD.  GERD did not affect the Veteran's body weight, and the Veteran did not experience arm pain, hematemesis, black or tarry stools, nausea, or vomiting.  The Veteran's GERD had not required surgery or hospitalization.  The examiner found that the Veteran's ability to perform daily functions was slightly limited during flare-ups.  Upon physical examination, the examiner noted that the Veteran weighed 234 pounds, and he was well-developed, well-nourished, and in no acute distress.  The Veteran's abdomen was tender to palpation, but there was no liver enlargement, distention of the superficial veins, striae on the abdominal wall, an ostomy, ascites, splenomegaly, or aortic aneurism.  Blood testing was normal.  

In September 2010, the Veteran weighed 239 pounds.  In October 2010, the Veteran weighed 230 pounds.  The Veteran told a clinician that he experienced symptoms of GERD only after eating spicy foods, and he had no current symptoms of GERD.  In October 2011, the Veteran weighed 211 pounds.  In April 2012, the Veteran weighed 217 pounds, and a clinician noted that the Veteran's GERD was "doing well" on Omeprazole.  In July 2013, a clinician noted that the Veteran's GERD was "doing well" on Omeprazole.  

The Veteran underwent an additional VA examination in November 2013, at which time the Veteran stated that he experienced intermittent episodes of reflux with coughing.  The Veteran experienced increased symptoms when lying flat.  The Veteran had to alter his diet to limit certain foods.  The Veteran took Omeprazole twice daily.  The examiner found that the Veteran's GERD resulted in infrequent episodes of epigastric distress, pyrosis, regurgitation, and transient vomiting.  The Veteran's episodes of vomiting occurred four or more times a year, and each episode lasted less than one day.  The Veteran did not have an esophageal stricture, spasm of the esophagus, or acquired diverticulum of the esophagus.  The Veteran's GERD did not impact his ability to work.  

In November 2016, the Veteran weighed 231 pounds.  In a separate record from November, 2016, it was noted that the Veteran's GERD was controlled by medications.  

During the Veteran's April 2017 hearing before the undersigned, the Veteran stated that he had to sleep in an elevated posture to alleviate his heartburn.  The Veteran generally avoided eating spicy foods; he took medication to treat his symptoms when he ate spicy foods.  The Veteran took Omeprazole every day in treatment of his symptoms.  The Veteran indicated that he did not experience as much difficulty swallowing as he used to, but he occasionally experienced a sore throat and heartburn in the upper chest.  The Veteran reported that he weighed 238 pounds.  

Upon review of these facts, the Board finds that no more than a 10 percent evaluation of the Veteran's GERD is warranted.  A 30 percent rating for GERD is associated with persistently recurrent epigastric distress with difficulty swallowing, heartburn, regurgitation, and substernal or arm or shoulder pain, which are productive of considerable impairment of health.  The Board acknowledges that the Veteran has complained of the listed symptoms at certain times during the appeal.  For example, in June 2009, the Veteran stated that he had difficulty swallowing.  In June 2009 and November 2013, the Veteran complained of heartburn and regurgitation.  The Veteran arguably complained of experiencing substernal pain during his April 2017 hearing.  

While the Board acknowledges these complaints and notes that they form the basis of the Veteran's existing 10 percent rating, the Board cannot find that such symptoms resulted in a considerable impairment of health at any time.  To the contrary, the June 2009 examiner found the Veteran to be well-developed, well-nourished, and in no acute distress.  The Veteran's treatment records do not otherwise show clinicians noting a considerable impairment of health as a result of GERD.  Furthermore, the Veteran's weight has increased since filing his March 2009 claim.  In sum, the Board cannot find that the totality of the evidence of record supports a finding that the Veteran's GERD symptoms have met or approximated the criteria associated with a 30 percent rating at any time during the appeal.  

For similar reasons, the Board finds that the Veteran has not demonstrated the symptoms associated with a 60 percent rating of GERD.  While the Veteran may have experienced pain, the record does not show the presence of vomiting, material weight loss and hematemesis, melena, any form of anemia, or other symptoms productive of a "severe impairment of health."  Thus, the Board cannot find that the totality of the evidence of record supports a finding that the Veteran's GERD symptoms meet or approximate the criteria associated with a 60 percent rating.  

In reaching the conclusion that a rating in excess of 10 percent is unavailable to the Veteran, the Board recognizes that a higher rating may not be denied on the basis of the relief provided by medication when those effects are not specifically contemplated by the rating criteria.  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  Diagnostic Code 7346 does not specifically discuss the effects of medication in alleviating the Veteran's symptoms.  The Board may thus not consider the relief afforded by the Veteran's medications in evaluating the severity of his disability.  With that said, the Board acknowledges that the Veteran has described, for example during his April 2017 hearing before the undersigned, that he experiences increased pain when he has forgotten to take Omeprazole.  Even upon consideration of the increased discomfort that the Veteran may experience without medication, the Board cannot find that the record supports a finding that the Veteran's symptoms of GERD are productive of a considerable impairment of health or worse, nor has any clinician so suggested.  

In sum, the weight of the credible evidence demonstrates that the symptoms associated with the Veteran's GERD are of no more severity than the currently-assigned 10 percent rating.  All reasonable doubt has been resolved in favor of the Veteran in making this decision.  The preponderance of the evidence is against the assignment of a higher rating.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  In this case, the record does not reflect, and the Veteran does not allege, that he is unemployable due his GERD.  Therefore, the Board finds that a claim for a TDIU is not raised by the record.



ORDER

A rating in excess of 10 percent for GERD is denied.




____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


